ORDER
PER CURIAM.
Upon consideration of the petition for rehearing and the opposition thereto, it is this 15th‘day of March, 1974,
Ordered that the opinion and judgment entered on the 12th day of November 1973, 311 A.2d 501, are hereby modified by striking the last two paragraphs of the opinion and, in lieu thereof, inserting the following:
Because of the frequency and manner of the court’s intrusions into the interrogation of the witnesses — sometimes interrupting answers to material questions, we are unable to conduct a meaningful review of the record. Thus, we are left with the conviction that the trial did not meet the,minimum standards for the administration of criminal justice.4 We conclude, therefore, that the judgment of conviction should not be permitted to stand.
Reversed and remanded for a new trial.

 This being so, it is immaterial that this was a nonjury trial. Cf. Purvis v. United States, D.C.App., 270 A.2d 501, 504 (1970) (Nebeker, J., concurring). In the administration of criminal justice it is required that any trial, jury or nonjury, meet basic requirements.